



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Millington, 2012 ONCA 96

DATE: 20120210

DOCKET: C54729

Laskin, Rosenberg and LaForme JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Jason Millington

Appellant

Paul Calarco, for the appellant

Emile Carrington, for the respondent

Heard: February 9, 2012

On appeal from the sentence imposed on March 8, 2011 by
    Justice Todd L. Archibald of the Superior Court of Justice, sitting without a
    jury.

APPEAL BOOK ENDORSEMENT

[1]

Leave to appeal sentence is granted.

[2]

The appeal is allowed and the sentence is reduced to two years
    less a day.


